              Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 1 of 7




IN THE UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
CITIGROUP GLOBAL MARKETS INC.,
                                                                        Civil Action No.:
                          Petitioner,
                                                                        PETITION
        -against-                                                       TO CONFIRM THE
                                                                        ARBITRATION AWARD


 OMER ALI-TAHA,

                           Respondent.
-------------------------------------------------------------------x

        Petitioner, Citigroup Global Markets Inc. (“Citi”), pursuant to the Federal Arbitration

Act, 9 U.S.C. § 9, applies to this Court for an Order confirming the arbitration award entered in

its favor against Respondent.
            Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 2 of 7




                          PARTIES, JURISDICTION AND VENUE


       1.      Respondent, Omer Ali-Taha, was a financial advisor for Citi’s Private Wealth

Management Division in Fairfax, Virginia, and at all times during his employment, resided in

Fairfax County, VA.

       2.      Petitioner is a New York corporation with its principal place of business located

in the City, County, and State of New York. Claimant is in the business of securities brokerage

and the provision of other financial services.

       3.      Jurisdiction and venue in the Southern District of New York is proper because

Petitioner’s principal place of business is in New York, New York; Respondent, now and at all

times during his employment resided in the County of Fairfax, Commonwealth of Virginia; and

the amount in controversy exceeds the $75,000.00 Dollar threshold, as such there is proper

diversity jurisdiction under 28 U.S.C. § 1332.

                                THE ARBITRATION AWARD

       4.      Citi seeks to confirm the arbitration award dated April 12, 2021 (the “Award”)

against Respondent, which was entered by FINRA Dispute Resolution Service [hereinafter

“FINRA”]. See Exhibit “A.” The Award orders Respondent to pay to Citi compensatory

damages, pre-judgment interest, and attorneys’ fees for breach of contract.

       5.      The Award arose out of Citi’s attempt to enforce a Settlement Agreement and

Release it entered into with Respondent, which allowed Respondent to repay monies owed to

Citi as a result of a prior FINRA award.

       6.      On or about May 26, 2017, Respondent executed and delivered the Settlement

Agreement and Release [the “Settlement Agreement”] setting forth the payment terms agreed to
             Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 3 of 7




by the parties. See Exhibit “B.” This initial award granted Citi funds owed on a promissory note

signed by Respondent in its favor.

       7.      Pursuant to the terms of the Settlement Agreement, Respondent agreed to repay

Citi the principal amount due pursuant to the promissory note or the amount of $133,333.33

[“Settlement Sum”] by making an initial payment of $3,000.00, followed by gradually increasing

monthly payments, starting at $500.00 per month and increasing to $2,000 per month over a

period of 96 consecutive months, and one final payment, on or before December 1, 2024, in the

amount of $25,333.33. See Exhibit “B,” Settlement Agreement, at pp 1-2.

       8.      Respondent remitted payments to Citi in the total amount of $9,500.00 from the

period of June 2017 through July 2018. Despite several default notices sent to Respondent by

Citi, and an attempt to agree to forbear on payments, which agreement Respondent never signed,

Respondent failed to make any payments pursuant to the Settlement Agreement thereafter.

       9.      Despite Petitioner’s demands for payment, Respondent failed and/or refused to

pay the outstanding balance owed pursuant to the Settlement Agreement.

       10.     On or about October 26, 2020, Petitioner filed a Statement of Claim with FINRA.

See Exhibit “C.”

       11.     Respondent was properly served pursuant to FINRA Rules for Industry Disputes.

Additionally, to ensure that Respondent was served with the Statement of Claim and all

necessary information to contact FINRA, on or about March 2, 2021, Petitioner also sent copies

of all documents to Respondent via UPS Overnight service. See Exhibit “D.”

       12.     Despite several notices to Respondent, Respondent failed to appear, file an

Answer, or otherwise move in the Arbitration.
              Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 4 of 7




        13.     On March 13, 2021, Citi made a motion for the Arbitration to proceed pursuant to

FINRA’s default proceeding rules. The Director of Arbitration granted Citi’s request on or about

March 23, 2021, and the Arbitration was decided on the papers and materials submitted by Citi

along with additional evidence requested by the Arbitrator.

        14.     On or about April 12, 2021, Arbitrator Geoffrey Drucker issued the Award in

favor of Petitioner on its claim for breach of contract, awarding Citi the amount of One Hundred

Twenty Three Thousand Eight Hundred Thirty Three and 00/100 ($123,833.00) Dollars. The

Arbitrator also awarded to Citi interest due on the outstanding balance, in the amount of

$5,818.93 and attorneys’ fees to Citi in the amount of Thirty Two Thousand Seventy Five and

50/100 ($32,075.50) Dollars, after Citi provided a supporting affidavit and documentation.

        15.     On April 13, 2021, FINRA sent a Notice to Respondent of the final Award, which

ordered Respondent to pay the full award amount, or One Hundred Sixty Two Thousand Twenty

Seven and 76/100 ($162,027.76) Dollars, which included reimbursement of a $300 FINRA fee

paid by Petitioner, within thirty (30) days of receipt of the Award. See Exhibit “E.”

        16.     To date, the Respondent has paid no part of the Award, despite due demand

therefore.

                       MEMORANDUM OF LAW IN SUPPORT OF
                     PETITION TO CONFIRM ARBITRATION AWARD

        17.     This Petition is brought within one (1) year after the aforementioned Award,

pursuant to 9 U.S.C. § 9, and that Award has not been vacated or modified to date.

        18.     According to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 9, “any party to the

arbitration may apply to the court . . . for an order confirming the Award, and thereupon the court

must grant such an order unless the award is vacated, modified or corrected as prescribed in

sections 10 and 11 of this title.”
              Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 5 of 7




        19.     Section 10 of the FAA permits vacatur of an arbitration award in four narrowly

construed circumstances:

                (1) Where the award was procured by corruption, fraud, or undue means;

                (2) Where there was evidence of partiality or corruption in the arbitration;

                (3) Where the arbitrators were guilty of misconduct in refusing to postpone the

                   hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent

                   and material to the controversy; or of any other misbehavior by which the

                   rights of any party have been prejudiced;

                (4) Where the arbitrators exceed their powers, or so imperfectly executed them

                   that a mutual, final, and definite award upon the subject matter submitted was

                   not made.

        The grounds to vacate arbitration awards under the FAA are very narrow as the FAA

supports a ‘strong presumption in favor of enforcing arbitration awards ... the policy of the FAA

requires that the award be enforced unless one of those grounds is affirmatively shown to exist.’”

Jock v. Sterling Jewelers Inc., 646 F.3d 113, 121 (2d Cir. 2011) (quoting Wall Street Assocs.,

L.P. v. Becker Paribas Inc., 27 F.3d 845, 848 (2d Cir. 1994)), see also, Hoai Ngo v.

Oppenheimer & Co., 444 F. Supp. 3d 628, 633 (S.D.N.Y. 2020).

        20.     Section 11 of the FAA permits modification of an arbitration award in three

situations:

                (1) Where there was an evident material miscalculation of figures or an evident

                   material mistake in the description of any person, thing, or property referred to

                   in the award;
             Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 6 of 7




               (2) Where the arbitrators have awarded upon a matter not submitted to them,

                  unless it is a matter not affecting the merits of the decision upon the matter

                  submitted;

               (3) Where the award is imperfect in matter of form not affecting the merits of the

                  controversy.

       21.     Nothing in the Award or in the arbitration hearing record reflects that: (1) the

award was procured by corruption, fraud, or undue means; (2) there was evidence of partiality or

corruption in the arbitration; (3) the arbitrators were guilty of misconduct, such as refusing to

postpone the hearing, or refusing to hear material evidence to the controversy; or (4) the

arbitrators exceed their powers. See 9 U.S.C. § 10. Further, there is no evidence that: (1) there

was a material miscalculation of figures or material mistake in description of anyone or anything

in the Award; (2) the arbitrators issued the Award on a matter not submitted to them; or (3) the

Award is imperfect in form.

       22.     Accordingly, there are no grounds for vacatur or modification of the Award, and

absent such grounds, the court must confirm the award.

                      THE COURT MUST CONFIRM THE AWARD

       23.     Pursuant to 9 U.S.C. § 9, Citi is entitled to a Judgment of the Court being entered

confirming the Award.

       WHEREFORE, Petitioner Citi requests that a judgment be entered in the amount of

$162,027.76, confirming the April 13, 2021 FINRA Arbitration Award rendered in favor of the

Petitioner, Citigroup Global Markets Inc., and against the Respondent, Omer Ali-Taha, plus

interest at the legal judgment rate from the date of the Award, and for such other and further
            Case 1:21-cv-04510 Document 1-1 Filed 05/19/21 Page 7 of 7




relief as this Court may deem just, proper and equitable, along with the costs and disbursements

of this proceeding.

Dated: May 19, 2021


                                                   ALONSO, ANDALKAR & FACHER, P.C.



                                                   By:_________________________________
                                                          Catania Facher
                                                          Erin MacAvoy
                                                      Attorneys for Petitioner
                                                      42 Broadway, Suite 1827
                                                      New York, New York 10004
                                                      (212) 598-5900
